Pleading and practice; non-resident plaintiff; order directing plaintiff to appear to be examined on oath. — On March 14, 1975 the full court issued the following order:
“This case comes before the court on defendant’s motion for an order requiring plaintiff to appear and give testimony before a trial judge. Upon consideration of the motion and plaintiff’s opposition thereto, it is ordered :
“(1) The plaintiff, Antranik Malajalian, is hereby directed, pursuant to 28 U.S.C. §2504, to appear before a trial judge of this court in Boston, Massachusetts, in order that he may be examined on oath by the attorney for defendant as to all matters pertaining to plaintiff’s claim.
“ (2) The time and place of the hearing in Boston shall be fixed by the trial judge, and written notice thereof shall be given by letter mailed to the parties at least forty (40) days prior to the date of the hearing.
“ (3) In order to avoid the necessity of a second trip by plaintiff to the United States in the event a trial is ordered in this case, plaintiff may, at the completion of the examination by defendant’s attorney at the Boston hearing, present any admissible evidence, including his own testimony, which plaintiff would offer in support of his claim at such a trial.
*874“(4) All proceedings at the hearing in Boston shall be reported and the transcript thereof filed with the clerk in accordance with the provisions of Buie 122.
“(5) Plaintiff shall not be required to appear in Boston pursuant to this order unless the defendant shall agree to pay for plaintiff’s air transportation (coach fare) from Beirut, Lebanon, to Boston, Massachusetts, and return, or to provide plaintiff such free transportation in aircraft owned or controlled by the United States. Within twenty (20) days from the date of this order, the defendant shall file with the clerk a notice stating its willingness to pay or provide such air transportation without expense to plaintiff and describing how and when the transportation or the cost thereof will be provided. At least thirty (30) days prior to the date fixed by the trial judge for the hearing in Boston, the defendant shall send the American Embassy in Beirut a copy of this order and a signed copy of its notice of willingness to provide plaintiff’s air transportation to and from the hearing and request that the Embassy deliver such papers to the plaintiff.”
On March 19, 1975 defendant filed a notice of willingness to pay transportation costs of plaintiff.